EXHIBIT 10.36 April 12, 2016 Jeffrey M. Slotterback Re:Key Employee Retention Program Dear Jeffrey: In recognition of your continuing key role at and services on behalf of Atlas Energy Group, LLC and its affiliates (collectively, “Atlas”), you shall be entitled to a retention bonus upon the terms and conditions set forth in this letter agreement (“Agreement”). This Agreement is between you and Atlas Energy Group, LLC (the “Company”). The Company agrees to make the following payment to you, in addition to your normal salary and benefits, subject to the terms and conditions in this Agreement and your execution and delivery of this Agreement to the Company by April 19, 2016 (the “Delivery Date”): 1. Commitment Amount: If you agree, by execution of this letter to (1) continue your employment with Atlas and not resign (other than for Good Reason) before the first anniversary of the Delivery Date, and (2) be bound by the Restrictive Covenant set forth below, you shall be entitled to the “Commitment Amount” set forth on the attached Schedule A, less any required withholdings. Provided you return a fully executed copy of this Agreement by the Delivery Date, the Commitment Amount, less applicable withholding taxes, will be paid to you on, or as soon as practicable following, the Delivery Date (the amount received by you net of such withholding is referred to herein as the "Net Amount"). However, if you resign your employment without Good Reason (as defined below), or your employment is terminated with “Cause” (as defined in The Atlas Energy Group, LLC 2015 Long-Term Incentive Plan, as in effect on the date hereof), in either case prior to the first anniversary of the Delivery Date, you will be deemed to be in breach of this Agreement, and will owe the Company the Net Amount. In the event that, prior to the first anniversary of the Delivery Date, your employment with Atlas is terminated without Cause, by reason of your death or permanent disability (under the long-term disability policy of Atlas applicable to you) or by you for Good Reason, you will be deemed to have satisfied this Agreement. 2. Restrictive Covenant. (a) Without limitation of any other restrictive covenants with respect to Atlas to which you are subject, you agree that for the 12 month period commencing on the Delivery Date (whether or not you are employed and regardless of the Letter to Jeffrey M. Slotterback
